Case 3:19-cv-00366-MEM Document 17 Filed 08/16/19 Page 1of1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

ADAMS OUTDOOR

ADVERTISING L.P., 3:19-cv-00366-MEM
Plaintiff,

v. Jury Trial Demanded

RPM REALTY COMPANY, et. al.

Defendants

 

 

STIPULATION OF VOLUNTARY DISMISSAL
PURSUANT TO Fed. R. Civ. P. 41(A)(4)(A) CD
IT IS HEREBY STIPULATED AND AGREED, by and between the
parties and/or their respective counsel, that the above-caption action is
voluntarily dismissed, without prejudice against the defendant, Ray Price

Mount Pocono Ford Sales, Inc., pursuant to Federal Rule of Civil Procedure

4i(a(a(A) Gi

wh ZZ / i By: Ay

 

 

James 1/ Pfeiffer, Esq. Gerard J. Geiger, Esq.
Counsel forthe Plaintiff Counsel for the Defendants
44 N>2¢ Street 712 Monroe Street

Easton, PA 18044-0468 Stroudsburg, PA 18360

(610) 258-4003 (570) 421-9090
Date: gl lo lo19 Date: SZ?

 
